Title: From Abigail Smith Adams to John Quincy Adams, 17 February 1812
From: Adams, Abigail Smith
To: Adams, John Quincy



No 2
My dear Son
Quincy Febry 17th 1812

There are two vessels up, one for St Petersburgh & one for Gottenburgh. by both of which I propose to write. My last Letter was dated in Jan’ry No 1, and the last received, from you then, was of Sepb’r but yesterday Commodore Bainbridge arrived, and forwarded your Letters of October 2d a press coppy of No 25 not yet arrived, and an original of october, 24 & 25—No 26—your Father will write, and acknowledge those received from you by the same conveyance,
It gave me pleasure to find you o easy, so composed and so happy, and so well content with your Summer residence, and so delighted with your daughter, whom I pray God to preserve and bless. may She prove a Solace to you, and to her Mother, and mitigate the sorrow which the losses you have Sustaind in the year past, must occasion you—the mournfull detail of which, you must long e’er this, have received—
Your two Sons are well. I had Letters from them last week, and I hope doing as well as Boys at their Age usually do; their Aunt writes favorably of them; but your own Superintendence of them would be most valuable to them; as it would give them a taste for, and a Love of Literature, which they cannot be expected to attain in so high a degree as they would under your Eye. George has a thirst for reading but he wants method, and order. he grows rapidly. John has not yet taken a Start. he is small of his Age. I cannot reconcile It however to myself that little miss, should so wholy engross her Mother, as that I should not get a Single line from her Since last June; I have a Beautifull little girl here, of your Brothers, Francis by name. poor thing, she has the hooping cough now as well as the rest of the children.
We are now thank God all alive, and well and there has not been any breach made upon any of our connections Since the deaths at Washington, and Quincy in the year past. my last accounts from Washington were in a Letter of Jan’ry from Adelaid, who writes more favorable of mr Hellen and Mrs Boyed’s Health.. Mrs Pope is quite recoverd
The anxiety you express to get Letters to us is reciprocated by me, and I have written during the Winter by way of France, and England, as well as to denmark and Sweeden, and I hope I may not again have fresh cause to wound your Bosom by the Melancholy recital of loss of Friends.
I have been Sparing of politics altho I could have fill’d numerous Sheets with them; whether we Shall be at open war with England, depends upon the Course the Prince Regent may adopt when his Shackles are removed. Mr Jefferson used to Say, it was only to consider what was the true policy of England, and you might be Sure that She would act directly contrary to it. France does not pursue an open fair and candid part towards us, by which means She puts Arms into the hands of those who are unfriendly to her. There has been an uncommon unanimity in Congress upon all measures of defence., altho wholy averse to war if possible to avoid it. they have made more Serious preparation for it, than at any former period as the newspapers will inform you. an Army of 25 thousand Men have passt both houses of Congress, and a commander in chief appointed. the late col dearbone is the Man. A Navy is advocated and I think will be finally carried—the putting into commission all the frigates we have, and building from 5 to ten others.
In this State parties have not become more reconciled Govr Gerry has Stirr’d up a nest of wasps and Hornets—in a long Speech which he made at the opening of the Sessions, he attackd the formidable phalanx of British Partizans. he traced the faction to its poluted Source. he probed the wounds to the bottom. he supported the National Government and administration with zeal with Candour and ability. he found it necessary to remove many from office upon whom he could not depend in such critical times. altho assaild from all quarters—he has Stood like yourself Achiles invulnerable to them all, nor have they found even his heal to penetrate. he marked out a line of conduct to himself—and that he has pursued—without regarding any of their Slanders or calumny. If the concequence Should be the loss of his Election he will not have any thing to regret. Mr Grey has declined a ReElection and Mr King is put up in his Room. opposed to Mr Gerry, is Govr Strong and Mr Philips—the federal party could not obtain any other Man with any prospect of success, Mr Gore declined, and mr otis refused to be sit up as Leiut Govenour
I am persuaded the result will be in favour of mr Gerry, altho every engine will be playd against him.
With respect to the Late secretary of State, I have been cautious in writing any thing respecting him. I no sooner read his pamphlet than I was Satisfied that he had injured himself, that he had lessend himself in the Estimation of every disinterested person, and that after a few weeks it would Sink into oblivion with its Author: it answerd for a political engine for some time—and may be call’d up again but without much affect if it Should..such also has been the fate of col pickerings publications. they were neither praised or attackd—it was a tale thrice told, everyone was weary of it, and altho the mountain labourd it brought forth, not even a mouse. haveing spent his gall, he retires to muse—he closed his correspondence with a vindication of Captain Bingham. at this even his Friends were Shocked, and he has expired for the time being—your Brother will be much occupied in attendence upon court, in the Counties, of Barnstable Plimouth and Brislet which commence in March. almost the whole of the year he has been in Counsel. I think his health is much better this year, than the last—
your Sister Smith has been with us Since july—She has recoverd from the opperation Which She underwent, and does not now experience any inconvenience but a weakness in her Arm.
present me affectionatly to my daughter to Miss Johnson! and my Grandson Charles, and Miss little Russia for me
I am my dear Son with every Sentiment / of Love and affection your Mother

Abigail Adams